Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-27-2001

Star Enterprise v. EPA
Precedential or Non-Precedential:

Docket 98-6321




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Star Enterprise v. EPA" (2001). 2001 Decisions. Paper 301.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/301


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed December 27, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-6321

STAR ENTERPRISE; TEXACO INC.,

       Petitioners

v.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY,

       Respondent

On Petition for Review of a Final Action by
The United States Environmental Protection Agency

Argued July 15, 1999

Before: ROTH and RENDELL, Circuit Judges
POLLAK, District Judge

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed on December 6, 2000, and first amended on February
20, 2001, be amended as follows:

The last paragraph of Part III, on page 17 of the
typescript, is amended to read:

        These provisions clearly indicate that the EPA was
       directed by Congress to promulgate regulations
       necessary to implement the Clean Air Act. Consistent
       with our reasoning in Dia, as well as with Supreme
       Court jurisprudence and opinions in the Fourth,
       Sixth, and Seventh Circuit Court of Appeals, the EPA
       determination at issue in this case, interpreting New
       Source Performance Standards, involves the
       applicability of a "legislative rule," and therefore must
       be upheld unless plainly erroneous or inconsistent
       with Subpart I.

       By the Court,

       /s/ Jane R. Roth
       Circuit Judge

Dated: December 27, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2